Citation Nr: 0118949	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  01-06 196	)	DATE
	)
	)


THE ISSUE

Whether the attorney fee agreement is reasonable.



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1992 to May 
2000.

The issue of the reasonableness of attorney fees charged by 
the veteran's attorney for services rendered was raised sua 
sponte by the Board of Veterans' Appeals (Board) on its own 
motion pursuant to 38 U.S.C.A. § 5904(c)(2) and 38 C.F.R. 
§ 20.609(i).  The veteran and his attorney were notified of 
this action by a letter dated June 5, 2001, and were advised 
therein that they were to submit any evidence or argument 
concerning this matter directly to the Board within 30 days.  
The Board has not received a response from the veteran or his 
attorney.  



FINDINGS OF FACT

1.  In an October 2000 rating decision, the Regional Office 
(RO) granted entitlement to service connection for frostbite 
of the fingers of both hands, costochondritis with a tender 
scar, asthma, and residuals of a right wrist injury.  The RO 
also denied entitlement to service connection for residuals 
of a torn right rotator cuff and for hoarseness of the voice.  

2.  The veteran's attorney filed a notice of disagreement in 
December 2000.

3.  On February 2, 2001, the veteran retained the attorney to 
represent him in his claim for VA disability benefits.  The 
attorney fee agreement reflects an initial retainer of 
$500.00 and an hourly rate of $175.00 for services rendered 
by the attorney.  

4.  On February 8, 2001, the attorney submitted a bill for 
services rendered in the amount of $717.50 to VA for payment.  
The billing statement reflected services rendered from 
November 2000 through February 2001.  

5.  The Board has not rendered a decision as to any issue 
involving the veteran.




CONCLUSION OF LAW

A fee in excess of $0 for services rendered on the veteran's 
behalf before VA in connection with claims of entitlement to 
service connection for frostbite of the fingers of both 
hands, costochondritis with a tender scar, asthma, and 
residuals of a right wrist injury and entitlement to service 
connection for residuals of a torn right rotator cuff and 
hoarseness of the voice is excessive and unreasonable.  38 
U.S.C.A. § 5904 (West 1991 & Supp. 2001); 38 C.F.R. § 20.609 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the relevant evidence of record reflects that the 
veteran filed his initial claim seeking entitlement to 
Department of Veterans Affairs (VA) benefits in May 2000.  In 
an October 2000 rating decision, the RO granted entitlement 
to service connection for frostbite of the fingers of both 
hands, costochondritis with a tender scar, asthma, and 
residuals of a right wrist injury.  The RO also denied 
entitlement to service connection for residuals of a torn 
right rotator cuff and for hoarseness of the voice.  The 
veteran's attorney filed a notice of disagreement in December 
2000.  A statement of the case has not been issued by the RO.  

The record further reflects that on February 2, 2001, the 
veteran retained the attorney to represent him in connection 
with his claim for VA disability benefits.  The attorney fee 
agreement reflects an initial retainer deposit of $500.00 and 
an hourly rate of $175.00 for services rendered.  In February 
2001, the veteran's attorney submitted a bill for services 
rendered in the amount of $717.50 to VA for payment.  The 
billing statement reflects services rendered from November 
2000 through February 8, 2001.  

Analysis

In determining the reasonableness of the attorney's fee, 
there are two questions before the Board.  The first is the 
attorney's ability to charge a fee, that is, whether he has 
met the requirements of 38 U.S.C.A. § 5904(c) and 38 C.F.R. 
§ 20.609(c).  The second is whether the fee is, in fact, 
reasonable.  See 38 C.F.R. § 20.609(e).  

In regard to the first question, the Veterans Judicial Review 
Act (VJRA), Pub. L. 100-687, 102 Stat. 4105 (1988) allows VA 
claimants to enter into agreements with attorneys to 
represent them in proceedings before VA, as long as the fee 
charged is neither "unreasonable" nor "excessive."  A fee 
may be charged to a claimant if all of the following 
conditions are met:

1.  A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided prior to the date of 
the Board's decision.  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(1).

2.  The notice of disagreement that 
preceded the Board's decision with 
respect to the issue, or issues, involved 
must have been received by the agency of 
original jurisdiction (the RO) on or 
after November 18, 1988.  V.J.R.A. 
Section 403, 102 Stat. at 4122; 38 C.F.R. 
§ 20.609(c)(2).

3.  The attorney must have been retained 
not later than one year following the 
date that the decision by the Board with 
respect to the issue, or issues, involved 
was promulgated.  (This condition will be 
considered to have been met with respect 
to all successor attorneys at law or 
agents acting in the continuous 
prosecution of the same matter if a 
predecessor was retained within the 
required time period.)  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(3).

If any of the foregoing criteria are lacking, a fee may not 
be charged.

In a precedent opinion, VA's Office of the General Counsel 
cited analysis of the legislative history of the VJRA 
contained in the Court decision in In the Matter of the Fee 
Agreement of Smith, 1 Vet. App. 492, 508-509 (1991), which 
highlighted the fact that Congress only envisioned paid 
attorney representation after the Board first entered a final 
decision on a claim.  The General Counsel concluded that an 
attorney may not receive or solicit a fee in connection with 
representation of a claimant before the Department on a 
benefits issue until after the Board first issues a final 
decision on that claim.  Furthermore, a remand decision is 
not a "final" decision of the Board.  VA Op. G.C. Prec. No. 
18-92, 57 Fed. Reg. 49747 (1992); 38 C.F.R. § 20.1100(b) 
(2000).

A review of the record reflects that the Board has not 
rendered a final decision as to any issue in this case.  
Therefore, the criteria for charging a fee have not been met 
and a fee may not be charged, allowed, or paid for services 
rendered by the attorney on the veteran's behalf.  

The Board further notes that in analyzing the reasonableness 
of the fee charged under the criteria set forth in 38 C.F.R. 
§ 20.609(e), several factors must generally be considered.  
However, as previously noted, attorney fees may be authorized 
only for representation which occurs after a final decision 
of the Board has been entered.  The billing statement 
submitted by the veteran's representative reflects services 
rendered from November 2000 through February 2001.  Because 
the Board has not entered a final decision as to any issue in 
this case, the attorney cannot charge for his services under 
the applicable law and regulations and any fee charged must 
be deemed unreasonable.  Thus, the Board has no choice but to 
conclude that to charge the veteran any fee over $0.00 is 
unreasonable and excessive under the governing law and 
regulation.  

The attorney is ordered to refund to the veteran any monies 
paid for services before VA concerning this matter.  Pursuant 
to 38 C.F.R. § 20.609(i), the attorney must refund all 
payment made for attorney fees on the account to the veteran 
not later than the expiration of the time within which this 
ruling may be appealed to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999).  The attorney's 
failure to refund any and all attorney fees paid by the 
veteran may result in proceedings under 
38 C.F.R. § 14.633 to terminate the attorney's right to 
practice before VA and the Board and/or prosecution under the 
provisions of 38 U.S.C.A. § 5905 (West 1991).

The Board notes that this decision does not preclude the 
attorney from charging the veteran for reasonable expenses 
related to this matter.  See 38 C.F.R. § 20.610 (2000).  




ORDER

No fee may be charged for services rendered by the attorney 
on the veteran's behalf before VA or the Board.  



		
	V. L. Jordan
Member, Board of Veterans' Appeals


 




